 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDCoronet-Western,a Division of Coronet Industries,Inc. and Van Storage Drivers,Packers,Warehouse-men & Helpers Local 389, International Brother-hood of Teamsters,Chauffeurs,Warehousemen &Helpers of America.Case 21-CA-12488July 23, 1974DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOUpon a charge filed on March 4, 1974, by VanStorage Drivers, Packers, Warehousemen & HelpersLocal 389, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America,herein called the Union, and duly served on Coronet-Western, a Division of Coronet Industries, Inc., here-in called the Respondent, the General Counsel of theNational Labor Relations Board, by the Regional Di-rector for Region 21, issued a complaint on March 22,1974, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair labor practices affecting commerce within the meaning of Sec-tion 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before anAdministrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on November 20,1973, following a Board election in Case 21-RC-12872 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about February 4, 1974, and at alltimes thereafter, Respondent has refused, and contin-ues to date to refuse, to bargain collectively with theUnion as the exclusive bargaining representative, al-though the Union has requested,and is requesting itto do so. On March 26, 1974, Respondent filed itsanswer to the complaint admitting in part, and deny-ing in part, the allegations in the complaint.On April 15, 1974, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on April 26, 1974, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralOfficial notice is taken of the record in the representation proceeding,Case 21-RC-12872 asthe term "record"isdefined in Secs 102 68 and102.69(1) of theBoard's Rules and Regulations,Series 8, as amended. SeeLTV Electrosystems, Inc.,166 NLRB938, enfd. 388 F 2d 683(C.A 4, 1968);Golden AgeBeverageCo,167 NLRB151, enfd 415 F2d 26 (C A. 5, 1969),Intertype Co v. Penello,269 F.Supp.573 (D C. Va., 1967),Follett Corp,164NLRB 378, enfd. 397 F.2d 91 (C.A. 7, 1968);Sec. 9(d) of the NLRACounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations, Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, the Respondent contends thatits objections to the election in the underlying repre-sentation case were erroneously overruled and, ac-cordingly, a new election should be directed.Review of the record herein, including the record inCase 21-RC-12872, reveals an election conductedpursuant to a stipulation for Certification Upon Con-sent Election on March 29, 1973, which resulted in a97 to 79 vote in favor of the Union, with I challengedballot. Respondent filed timely objections to conductaffecting the results of the election, alleging in sub-stance that the Union had distributed copies of theNational Labor Relations Board's Notice which re-flected the recommended Order of an AdministrativeLaw Judge in a proceeding involving alleged unfairlabor practices by Respondent, which was then beingconsidered by the Board upon Respondent's excep-tions.Respondent contended that as a result of thisconduct, the Union had misrepresented a materialfact because the notice represented only a recom-mended Order of the Administrative Law Judge, thuswas not a final order of the Board. In addition, Re-spondent argued that the Union, by distributing thenotice, had abused Board processes by giving the im-pression that in some way the Board favored theUnion in the upcoming election.Following investigation, the Regional Director is-sued his Report on Objections on May 9, 1973, find-ing that the notice was an accurate reproduction ofthe Administrative Law Judge's recommended noticeand that the notice was a public document resultingfrom a public trial, thus was available to employees toascertainits conditional nature.With regard to theobjection concerning the abuse of Board processes,the Regional Director determined that, on balance,the conduct was not prejudicial in view of the noticebeing an accurate reproduction of the original. Ac-cordingly, the Regional Director recommended thattheRespondent's objections be overruled and theUnion be certified.The Respondent filed timely exceptions with theBoard, basicallyreassertingits positionand assigning212 NLRB No. 70 CORONET-WESTERN525error to the Regional Director for failing to find thatthe notice circulated was not an accurate reproduc-tion of the original. After full consideration, theBoard issued a Decision and Certification on Novem-ber 20, 1973, adopting the findings, conclusions, andrecommendations of the Regional Director and certi-fying the Union.-It thus appears that the Respondent is attemptingto relitigate issues raised and fully litigated in theunderlying representation case.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding?All issues raised by the Respondent in this proceed-ing were or could have been litigated in. the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not 'raised any issuewhich is properly litigable in this unfair labor practiceproceeding.Respondent relies on two recent decisions,Dubie-Clark Co., Incorporated,209 NLRB 217 (1974), andNatterManufacturing Corporation,,210 NLRB 118(1974), in support of its contentions.We find thisreliance misplaced, as those cases dealt with affirma-tive misrepresentations by respondents regarding theadjudicatory effect of settlements, rather than the dis-tribution of an accurate reproduction of an Adminis-trative Law Judge's notice, a public document, withno partisan message attached.Respondent not having raised any properly litiga-ble issue in this proceeding, we accordingly grant theGeneral Counsel's Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTships goods valued in excess of $50,000 directly tocustomers located outside the State of California.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDVan Storage Drivers, Packers, Warehousemen &Helpers Local 389, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, is a labor organization within the meaningof Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The UnitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees,shipping and receiving employees, warehouse-men and truck drivers employed by Respondentat its facility at 6913 East Acco Street, Los Ange-les,California; excluding all other employees, of-fice clerical employees, professional employees,guards and supervisors as defined in the Act.2.The certificationOn March 29, 1973, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 21 designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on November 20, 1973, and the Unioncontinues to be such exclusive, representative withinthe meaning of Section 9(a) of the Act.Respondent, a Georgia corporation, is engaged inthe manufacture of carpets at a facility in Los Ange-les,California, at which it annually purchases goodsvalued in excess of $50,000 directly from points locat-ed outside the State of California. It also sells and2 SeePittsburgh Plate GlassCo v. N LR.B., 313 U.S 146,162(1941), Rulesand Regulations of the Board, Secs102.67(f) and 102 69(c)The Request To Bargain and Respondent's RefusalCommencing on or about January 19, 1974, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencing 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDon or about February 4, 1974, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since February 4, 1974, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and (I) of theAct.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead dis-putes burdening and obstructing commerce and thefree flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to-bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB' 785(1962);Commerce Company d/b/a/ Lamar Hotel,140NLRB 226, 229 (1962), enfd. 328 F.2d 600 (C.A. 5,1964, cert. denied 379 U.S. 817 (1964);Burnett Con-structionCompany;149NLRB 1419, 1421 '(1964),enfd. 350 F.2d 57 (C.A. 10, 1965).The Board; upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Coronet-Western, a Division of Coronet Indus-tries, Inc., is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Van Storage Drivers, Packers, Warehousemen &Helpers Local 389, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, is a labor organization within the meaningof Section 2(5) of the Act.3.Allproduction and maintenance employees,shipping and receiving employees, warehousemenand truck drivers employed by Respondent at its fa-cility at 6913 East Acco Street, Los Angeles, Califor-nia; excluding all other employees, office clericalemployees, professional employees, guards and super-visors as defined in the Act constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.Since November 20, 1973, the above-named la-bor organization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about February 4, 1974, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDER'Pursuant to Section -10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, Coronet-Western, a Division of Coronet Industries, Inc:, LosAngeles, California, its officers, agents, successors,and assigns, shall:. CORONET-WESTERN1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment, with Van Storage Drivers, Pack-ers,Warehousemen& Helpers Local 389,International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, as the exclu-sive bargaining representative of its employees in thefollowing appropriate unit:All production and maintenance employees,shipping and receiving employees, warehouse-men and truck drivers employed by Respondentat its facility at 6913 East Acco Street, Los Ange-les, California; excluding all other employees, of-fice clerical employees, professional employees,guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its facility at 6913 East Acco Street, LosAngeles, California, copies of the attached noticemarked "Appendix."3 Copies of said notice, on formsprovided by the Regional Director for Region 21 afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3In the eventthat this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational LaborRelations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States Government527WE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with VanStorageDrivers,Packers,Warehousemen &Helpers Local 389, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Help-ers of America, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, em-body such understanding in a signed agreement.The bargaining unit is:All production and maintenance employees,shipping and receiving employees, warehouse-men and truck drivers employed by Respon-dent at its facility at 6913 East Acco Street, LosAngeles, California; excluding all other em-ployees, office clerical employees, professionalemployees, guards and supervisors as definedin the Act.CORONET-WESTERN, A DIVI-SION OF CORONET INDUS-TRIES, INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli- 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDcance with its provisions may be directed to theSouth Broadway, Los Angeles, California 90014,Board'sOffice,EasternColumbia Building, 849Telephone 213-688-5200.